   Case 18-00184-SMT    Doc 35    Filed 10/15/18 Entered 10/15/18 17:10:45   Desc Main
                                  Document Page 1 of 6
The document below is hereby signed.

Signed: October 15, 2018




                                   ___________________________
                                   S. Martin Teel, Jr.
                                   United States Bankruptcy Judge
                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLUMBIA

    In re                                  )
                                           )
    JESSE EDWARD BROWN,                    )     Case No. 18-00184
                                           )     (Chapter 7)
                        Debtor.            )     For publication in West’s
                                           )     Bankruptcy Reporter.

                         MEMORANDUM DECISION AND ORDER RE
                       REQUEST TO REDACT OR SEAL DOCUMENTS

         The debtor has filed a letter requesting to have his middle

    name and the last four digits of his Social Security Number

    redacted, or documents with that information sealed.               This is

    tantamount to a request to have the full docket redacted or

    sealed, as, with one exception, every filing docketed includes

    the debtor’s middle name or the last four digits of his Social

    Security Number, or both.1         In addition, the docket sheet

    frequently includes the debtor’s full name (including the

    debtor's middle name) in the descriptions of the filings.

         Under 11 U.S.C. § 107(a), filings with the bankruptcy court



         1
            If redaction were in order, the debtor would be required
    to submit copies of such filings with his middle name and last
    four digits of his Social Security Number redacted.
Case 18-00184-SMT    Doc 35   Filed 10/15/18 Entered 10/15/18 17:10:45   Desc Main
                              Document Page 2 of 6


and the docket “are public records and open to examination by an

entity at reasonable times without charge.”             However, § 107(c)(1)

also provides:

      (1)   The bankruptcy court, for cause, may protect an
            individual, with respect to the following types of
            information to the extent the court finds that
            disclosure of such information would create undue
            risk of identity theft or other unlawful injury to
            the individual or the individual’s property:

            (A)     Any means of identification (as defined in
                    section 1028(d) of title 18) contained in a
                    paper filed, or to be filed, in a case under
                    this title.

            (B)     Other information contained            in   a   paper
                    described in subparagraph (A).

Under 18 U.S.C. § 1028(d)(7):

      the term “means of identification” means any name or
      number that may be used, alone or in conjunction with any
      other information, to identify a specific individual[.]

And the term specifically includes, among other things:

      name, social security number, date of birth, official
      State   or  government   issued driver's  license   or
      identification   number,  alien registration   number,
      government passport number, employer or taxpayer
      identification number[.]

18 U.S.C. § 1028(d)(7)(A).

      In light of the sensitivity of Social Security Numbers and

certain other information, Fed. R. Bankr. P. 9037(a) provides in

relevant part:

      (a)   Redacted filings.       Unless the court orders
            otherwise, in an electronic or paper filing made
            with the court . . . a party or nonparty making the
            filing may include only:


                                        2
Case 18-00184-SMT    Doc 35   Filed 10/15/18 Entered 10/15/18 17:10:45   Desc Main
                              Document Page 3 of 6


            (1)     the last four digits of the social-security
                    number and taxpayer-identification number;

            (2)     the year of the individual's birth;

            (3)     the minor's initials; and

            (4)     the    last    four    digits           of the
                    financial-account number.

However, Fed. R. Bankr. P. 9037(d) provides:

      (d)   Protective Orders. For cause, the court may by
            order in a case under the Code:

            (1)     require redaction of additional information;
                    or

            (2)     limit   or  prohibit   a   nonparty's   remote
                    electronic access to a document filed with the
                    court.

The Committee Notes to Rule 9037 emphasize that the court should

not presume that information allowed to be published under Rule

9037 should not be protected.

      Nevertheless, “[a] court’s ability to limit the public’s

right to access remains an extraordinary measure that is

warranted only under rare circumstances as ‘public monitoring is

an essential feature of democratic control.’”             Anthracite

Capital, Inc., v. Deutsche Bank (In re Anthracite Capital, Inc.),

492 B.R. 162, 171 (Bankr. S.D.N.Y. 2013) (quoting Geltzer v.

Andersen Worldwide, S.C. (In re Geltzer), No. 3339, 2007 WL

273526, at *2-3 (S.D.N.Y. Jan. 30, 2007)).             Furthermore,

“[b]ecause all papers filed with the court are presumptively

available for inspection by the public, the party seeking to seal


                                        3
Case 18-00184-SMT   Doc 35   Filed 10/15/18 Entered 10/15/18 17:10:45   Desc Main
                             Document Page 4 of 6


or redact filings bears the high burden of proof.”              In re Stone,

587 B.R. 678, 682 (Bankr. S.D. Ohio 2018).

      The debtor has not shown sufficient cause to overcome the

presumption that court documents should remain public and

accessible.   The debtor states “A friend showed me how easily he

was able to access vital financial information simply by having

my full name and the last four digits of my social security

number.”   However, the debtor has not explained what “vital

financial information” is accessible with his full name and last

four digits of his Social Security Number, or how, within the

meaning of 11 U.S.C. § 107(c)(1), access to that information

“create[s] undue risk of identity theft or other unlawful injury”

to the debtor or his property.

      The Judicial Conference adopted Rule 9037(a), and its

provision for disclosing Social Security Numbers with the last

four digits not redacted, even when a debtor’s full name is also

disclosed, as generally adequate to address the privacy concerns

resulting from public access to electronic case files, including

as generally adequate to protect debtors and other individuals

from undue risk of harm.        See In re Blake, 452 B.R. 1, 8-9

(Bankr. D. Mass. 2011) (footnote omitted) stating:

      Any tension between (1) the policy of making documents
      . . . publicly and electronically available and (2) the
      need to protect the information encompassed by Bankruptcy
      Rule 9037(a) has been resolved by the Judicial Conference
      of the United States’ “Policy on Privacy and Public
      Access to Electronic Case Files (March 2008)”(the

                                       4
Case 18-00184-SMT   Doc 35   Filed 10/15/18 Entered 10/15/18 17:10:45   Desc Main
                             Document Page 5 of 6


      “Judicial Conference Privacy Policy”).

It would be an extraordinary case in which redaction of the last

four digits of a Social Security Number would be warranted.2

      Moreover, if the debtor uses a financial institution that

permits access to his account based on such limited information

in a way that could cause an undue risk of wrongful injury to the

debtor or his property, he has not shown that the risk cannot be

avoided by changing to a financial institution that has better

protections in place.

      In light of the foregoing, it is

      ORDERED that the debtor’s request (Dkt. No. 34) is DENIED

without prejudice to filing and serving on the United States

Trustee a further motion (bearing a proper caption), with a

proposed order and notice under Local Bankruptcy Rule 9013-1 of


      2
        In the only reported decision I have found in which a
debtor requested redaction of the last four digits of the
debtor’s Social Security Number, the debtor’s request was denied.
See In re Khan, BAP No. CC–13–1297–DPaTa, 2013 WL 6645436 (B.A.P.
9th Cir. Nov. 22, 2013), stating at *4:

      The debtor frets that her social security number, bank
      account number and other personal information have been
      exposed to the public through her bankruptcy filing. But
      after reviewing the bankruptcy court's electronic docket,
      the debtor's petition, her original and amended
      schedules, her statement of financial affairs and her
      Form B22A, we discovered no such information, other than
      the last four digits of her social security number. None
      of her bankruptcy documents contained any identifying
      information that could create an undue risk of identity
      theft or other unlawful injury to the debtor.



                                       5
Case 18-00184-SMT                                                                            Doc 35   Filed 10/15/18 Entered 10/15/18 17:10:45   Desc Main
                                                                                                      Document Page 6 of 6


the opportunity to oppose the motion, and showing cause for

ordering the requested redactions.

                                                                                                                          [Signed and dated above.]

Copies to: Debtor; Office of United States Trustee.




R:\Common\TeelSM\TTD\Orders\Order re mtn to redact-seal name and social_Jesse Brown_v6.wpd
                                                                                                                6
